DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Figure 7 in the reply filed on 9/22/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dresser (US Patent 2049550) in view of Diallo (US Patent 4190914).
Regarding claim 1, Dresser teaches a cushion (Figure 9; as shown), comprising: a cushion core (Figure 9; as shown) which has a plurality of elastically compressible core elements (Figure 4; 25) at least some of the elastically compressible core elements are adjustable in their hardness, the core elements which are adjustable in their hardness have an upper support part with an upper support surface (Figure 9; 92) a lower support part (Figure 9; base of the cushion at 94) with a lower support surface and at least one pretensioned spring (Figure 10; 111), wherein the at least one pretensioned spring generates a pretensioning force by which the 
Regarding claim 2, Dresser teaches at least one device (Figure 10; 96) that limits a maximum distance between the upper support part and the lower support part.
Regarding claim 3, Dresser teaches at least one oblique rod- or plate-shaped connecting part (Figure 10; 96) which, at an upper end thereof, is mounted pivotably on the upper support part and, at a lower end thereof, is supported on a supporting surface, on which the lower end is mounted displaceably in a sliding or rolling manner, or which, at the lower end, is mounted pivotably (Figure 10; at 94) on the lower support part and, at the upper end, is supported on a supporting surface, along which the upper end is mounted displaceably in a sliding or rolling manner (Figure 10; rollers 99), and the spring acts on the connecting part or on a part connected thereto (Figure 10; 111 acts on 96).
Regarding claim 6, Dresser teaches the at least one oblique rod- or plate-shaped connecting part comprises first and second rod- or plate-shaped connecting parts (Figure 8 shows that the parts 111 and 96 are repeated on the left and right side of the support) which are inclined in opposite directions and are acted upon by the at least one pretensioned spring and which are each mounted pivotably at the upper ends thereof on the upper support part and are supported at the lower ends thereof on a respective supporting surface, on which the respective lower end is mounted displaceably in a sliding or rolling manner, or which are each mounted pivotably at the lower ends thereof on the lower support part and are supported at 
Regarding claim 7, Dresser does not teach a motorized adjustment element for adjusting the pretensioning of the at least one spring. Diallo teaches a motorized adjustment element (Figure 3; 76) for adjusting the pretensioning of the at least one spring. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the manual rotation of the adjustment rod in Dresser to be motorized as in Diallo in order to allow for easier operation of the system.
Regarding claim 8, Dresser does not teach the adjustment element comprises an electric motor or an electric cylinder which is connected to one end of the at least one spring. Diallo teaches the adjustment element comprises an electric motor (Figure 3; 76) or an electric cylinder which is connected to one end of the at least one spring. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the manual rotation of the adjustment rod in Dresser to be motorized as in Diallo in order to allow for easier operation of the system.
Regarding claim 9, Dresser teaches a manually actuable adjustment element (Figure 9; 115) for adjusting the pretensioning of the at least one spring.
Regarding claim 10, Dresser does not teach the upper and lower support surfaces of the upper and lower support parts of a respective one of the adjustable core elements extends over an entire width of the mattress core. Diallo teaches the upper and lower support surfaces of the upper and lower support parts of a respective one of the adjustable core elements extends over an entire width of the mattress core (Figure 1; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Dresser to extend 
Regarding claim 11, Dresser teaches the upper (Figure 9; 92 is a rigid channel member) and the lower (Figure 8; 94 is a rigid rod) supporting parts are rigid.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dresser (US Patent 2049550) in view of Diallo (US Patent 4190914) in view of Young (US Patent 4306322).
Regarding claim 4, Dresser does not teach in an unloaded state of the mattress, the spring pulls the connecting part against a stop delimiting the supporting surface. Young teaches in an unloaded state of the mattress, the spring pulls the connecting part against a stop delimiting the supporting surface (Figure 10; young testes stop surfaces on either extreme position side of the rollers (i.e. loaded or unloaded completely would put the roller against the stop surface, the stop surface being the edges of the slot that 120a is shown in)(when applied to Dresser, the rollers would be pushed against the stop surfaces by spring 111 in the unloaded position)). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Dresser to include stop surfaces as in Young in order to ensure the system did not overload and to ensure the rollers did not become disengaged from their tracks in an overloading situation.
Regarding claim 5, Dresser teaches in the unloaded state, the connecting part encloses an angle within a range of between 10 and 40 with vertical (Figure 10; 96 is at an angle in that range with the vertical, see also Column 2, Page 3, lines 40-45 which describe the levers rolling on the rods during downward movement of the support indicating that in the unloaded state the rods are upwardly positioned).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673